CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the references to our firm in this Registration Statement on Form N-14 of Angel Oak High Yield Opportunities Fund (formerly Rainer High Yield Fund), a series of Angel Oak Funds Trust, under the heading “Independent Registered Public Accounting Firm” in the Proxy Statement/Prospectus and the Statement of Additional Information. /s/ Cohen Fund Audit Services, Ltd. Cohen Fund Audit Services, Ltd. Cleveland, Ohio February 19, 2016
